DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
Response to Amendment
The amendment filed August 16, 2021 has been entered.  Claims 1-20 remain pending in the application, with claims 12-20 withdrawn from further consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna) (cited by Applicant)
Leschinsky (U.S. 2018/0028106 A1) (hereinafter – Leschinsky)
Ni et al. (U.S. 2004/0111040 A1) (hereinafter – Ni)
Re. Claim 1:  Johanna teaches a system for monitoring and measuring itch of a patient, comprising: a wearable device (Fig. 1, a wearable device) comprising an actigraph sensor (Section I, paragraph 8, line 7, indicating that the PAM-RL device used is an actigraph; Fig. 2, signals coinciding with activity); and a controller electrically connected to the wearable device and comprising a processor and a memory (Section II.A, paragraph 3, line 1, a controller comprising a processor and memory, i.e., a computer), wherein the wearable device is configured to: measure, via the actigraph sensor, a movement of the patient; and send data indicative of the measured movement of the patient to the controller (Section II.A, paragraphs 2-3, the wearable device configured to measure, sending movement data to controller); wherein the controller is configured to: receive, via the processor, the data indicative of the measured movement; and determine, via the processor, a scratching movement of the patient responsive to the data indicative of the measured movement (Section II.C, paragraph 2, lines 13-16, wherein the computer labels data points by movement type based on a specified algorithm).  Johanna does not teach the invention wherein the data indicative of the measured movement satisfies at least the following conditions (1) and (2):
(1) a difference in a maximum absolute value of acceleration during the first time period and a maximum absolute value of acceleration during the second time period does not exceed a predetermined upper limit;
(2) a difference in a length of time of the first time period and a length of time of the second time period does not exceed a predetermined upper limit, wherein the first time 
	Leschinsky teaches the invention wherein a scratching movement is determined based on satisfying at least the following conditions (1) and (2):
(1) a difference in a maximum absolute value of acceleration during the first time period and a maximum absolute value of acceleration during the second time period does not exceed a predetermined upper limit (Paragraph 0059, lines 1-2, describing a range of distance amplitudes, wherein the upper limit of the range of distance amplitudes can be used to derive a maximum acceleration based on the predetermined frequency conditions listed in paragraphs 0061 and 0062; the amplitude range implicitly defines a maximum difference in acceleration between two time periods in order to determine a scratching motion);
(2) a difference in a length of time of the first time period and a length of time of the second time period does not exceed a predetermined upper limit, wherein the first time period is a time when an acceleration measured by the actigraph sensor is zero, and a second time, which is a next subsequent time when the acceleration measured by the actigraph sensor is zero, and a second time period is defined as a period between the second time and a third time, which is a next subsequent time when the acceleration measured by the actigraph sensor is zero (The essence of the claim is to determine that the first and second motions are substantially the same; comparison of periods also 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Petersen to include determining scratching motions based on specific motion conditions as taught by Leschinsky, the motivation being that using specific parameters to define a scratching motion also allows for a more distinct separation of scratching and non-scratching motions, which is necessary to assess a degree of scratching, (Paragraph 0051: “The signal from the motion sensor… may be used for… detection of the detection of the overall gross movements of the subject's body… and … detection of periodic limb movements of the subject for extracting signal features indicating persistent scratching of the subject's skin…;” paragraph 0055: “Periodic limb movement detection using the same motion detector 140 may be used to detect whether a subject has a skin itch urging periodic scratching on the skin;” detecting separate gross movements and scratching movements necessarily requires a distinction between the two) and thus notify the user via an alert (Fig. 3, a series of alarms to alert the patient 170, 172, 173, 174; Paragraph 0051, lines 1-2; Paragraph 0053, lines 1-4, a motion detector that detects scratching movement).
Johanna in view of Leschinsky do not explicitly teach the controller is further configured to (i) receive, from the patient, an indication of when the patient is going to sleep and then commence measuring of the movement of the patient.
Ni teaches analogous art in the technology of monitoring sleep (Abstract).  Ni further teaches the controller is further configured to (i) receive, from the patient, an indication of when the patient is going to sleep and then commence measuring of the movement of the patient (Paragraph 0053: sleep-related signals to detect onset and termination of sleep).

The combination of Johanna and Leschinsky in view of Ni is thus capable of providing an alarm to alert the patient in response to a determination relating to the measured movement incurred during sleep.
Re. Claim 2: Johanna, Leschinsky, and Ni teach the system according to claim 1.  Johanna further teaches the system wherein the controller is further configured to measure an amplitude and a frequency of the data indicative of the measured movement (Fig. 2, plotted amplitude and frequency data indicative to 3 types of measured movement), and wherein the controller is further configured to determine whether the measured movement is a scratching movement based on the measured amplitude and the measured frequency (Section II.A, paragraph 4, lines 13-16, the computer determines whether a measured movement is a scratching movement based on a set of features from the sensor data).
Re. Claim 3: Johanna, Leschinsky, and Ni teach the system according to claim 2.  Johanna further teaches the system wherein the controller is further configured to determine whether the measured amplitude exceeds a predetermined amplitude (Section II.A, paragraph 4, lines 1-3, the first feature being accelerations greater than 0.01g, i.e., a predetermined amplitude) and whether the measured frequency exceeds a predetermined frequency (Section II.A, paragraph 4, lines 7-16, the third feature being peak frequency being used to capture the difference between scratching and other movements), and wherein, if the measured amplitude exceeds the predetermined amplitude and the measured 
Re. Claims 4 and 5: Johanna, Leschinsky, and Ni teach the invention according to claim 1.  Leschinsky further teaches the system wherein the wearable device is configured to alert (Fig. 3, a series of alarms to alert the patient 170, 172, 173, 174) the patient when the controller determines that the measured movement is a scratching movement (Paragraph 0051, lines 1-2; Paragraph 0053, lines 1-4, a motion detector that detects scratching movement which may trigger the alarms).  Leschinsky further teaches the system the wearable device is configured to alert the patient with at least one of an auditory signal, a visual signal, and a tactile signal (Fig. 3, an auditory alarm 172, an LED light as visual signal 173).
Re. Claim 7:  Johanna, Leschinsky, and Ni teach the invention according to claim 1.  Leschinsky further teaches the invention wherein the controller is configured to determine, via the processor, a scratching movement of the patient by further determining that all of the following conditions are met: 
(3) the maximum absolute value of acceleration during the first time period is not less than a predetermined lower limit (Paragraph 0059, lines 1-2, describing a range of distance amplitudes, wherein the upper limit of the range of distance amplitudes can be used to derive a minimum acceleration based on the predetermined frequency conditions listed in paragraphs 0061 and 0062; the amplitude range implicitly defines a 
(4) a length of time of the first time period does not exceed a predetermined upper limit (Paragraph 0055, line 3-7, wherein the length of time of periodic movements falls is within a certain limit, implicitly defining an upper limit for the length of time of a first period); and
(5) an error rate does not exceed a predetermined upper limit, the error rate being defined as a percentage of time periods among a predetermined number of previous time periods that fail to meet conditions (1) through (4) (Paragraph 0063, lines 1-5, wherein a confidence score, implicitly defining an error rate, can be used to determine the onset of an itch depending on the number of conditions met by any number of periodic movements within a given range, i.e., a percentage, which can take into account failing any number of conditions stated above, including (1) through (4)).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Petersen to include further specific motion conditions to determine scratching as taught by Leschinsky, since it is well-known that adding further specific parameters allows for a more distinct separation and more accurate assessment of scratching versus non-scratching motions as compared to the invention of claim 1.
Re. Claim 8: Johanna, Leschinsky, and Ni teach the invention according to claim 1.  Johanna further teaches the invention wherein the wearable device is a wrist-worn device (Fig. 1, a wrist-worn device).
Re. Claim 9: Johanna, Leschinsky, and Ni teach the invention according to claim 1.  Johanna further teaches the invention wherein the controller is located in an external device that is separate 
Re. Claim 11: Johanna, Leschinsky, and Ni teach the invention according to claim 1.  Leschinsky further teaches the invention wherein the wearable device is integral with the controller (Fig. 3, the controller 120 integrated within the wearable device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the wearable device become integral with the controller as taught by Leschinsky, the motivation being that making the device integral with the controller provides operating control of the sensors and other elements (e.g., alarms) on the wearable itself rather than requiring a remote computing device (Paragraph 0034, lines 4-13).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna)
Leschinsky et al. (U.S. 2018/0028106 A1) (hereinafter – Leschinsky)
Ni et al. (U.S. 2004/0111040 A1) (hereinafter – Ni)
Almen (U.S. 2009/0099462 A1) (hereinafter – Almen).
Re. Claim 6: Johanna, Leschinsky, and Ni teach the system according to claim 1, but do not teach the system wherein the wearable device further comprises a heart rate sensor, wherein the heart rate sensor is configured to measure a heart rate of the patient, and wherein the controller is configured to determine a depth of sleep of the patient based on the measured heart rate.
Almen teaches the system wherein the wearable device further comprises a heart rate sensor (Abstract, lines 1-2, a heart rate sensor), wherein the heart rate sensor is configured to measure a heart rate of the patient, and wherein the controller (Fig. 11, a digital controller) is configured to determine a 
Johanna is concerned with detecting pruritus during sleep phases (Section I, paragraph 2, lines 1-8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Johanna, Leschinsky, and Ni to incorporate a heart rate sensor configured to determine depth of sleep based on the measured heart rate as taught by Almen, the motivation being that it is well-known that heart rate signals can be used for monitoring sleep phases.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna) 
Leschinsky et al. (U.S. 2018/0028106 A1) (hereinafter – Leschinsky) 
Ni et al. (U.S. 2004/0111040 A1) (hereinafter – Ni)
Tversky et al. (U.S. 2017/0245792 A1) (hereinafter – Tversky).
Re. Claim 10: Johanna, Leschinsky, and Ni teach the system as according to claim 9, but do not teach the system wherein the external device is a mobile phone.
Tversky teaches the system wherein the external device is a mobile phone (Paragraph 0078, lines 21-29, wherein the computing device may any computer system that has sufficient processing power and memory capacity, including a mobile computing or communication device, i.e., a mobile phone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johanna, Leschinsky, and Li to incorporate the external device being a mobile phone as taught by Tversky, the motivation being to make a non-portable/mobile device portable in the form of the controller being a mobile phone.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 (and dependent claims thereof) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “Thus, Leschinsky's confidence score is not retrospective; rather it is dependent on the number of conditions (a)-(g) being satisfied, not what percentage of time periods any particular number of conditions is met among a predetermined number of previous time periods. Leschinsky's confidence score cannot be properly equated to an "error rate" as in claim 7.”
Applicant’s argument is incommensurate with the scope of the claims.  Applicant’s claim 7 currently defines an error rate as: “a percentage of time periods among a predetermined number of previous time periods that fail to meet conditions (1) through (4)…”  Examiner notes that “a percentage of time periods among a predetermined number of previous time periods” does not preclude the observation of a movement failing condition(s) within one time period, i.e., 100% of a predetermined number of time periods, wherein the number of predetermined time periods is one.  Leschinsky tracks a number of conditions in periodic data streams in order to assign a confidence score for detecting an itch which occurred in that time period (Paragraph 0038: periodic monitoring; Paragraph 0082: detection of elevated state using a threshold for specific types of measurements, including itch detection).  Accordingly, Leschinsky provides a confidence score for each identified time period.  Thus, Leschinsky’s 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/